 



Exhibit 10.38
Courtesy translation

     
Geschäftsführeranstellungsvertrag
  Managing Director
Employment Contract
 
   
Zwischen
  between

Hirschmann Industries GmbH,
Stuttgarter Straße 45-51, 72654 Neckartenzlingen,
vertreten durch ihre Gesellschafter/represented by its shareholders,
die Belden Deutschland GmbH, Im Gewerbepark 2, 58579 Schalksmühle
und/and die Belden Europe B. V., Adresse ergänzen/insert adress

     
- nachfolgend “Gesellschaft” genannt -
  - hereinafter referred to as the “Company” -
 
   
und
  and

Herrn Dr. Wolfgang Babel,
Lindenhof 19,
71263 Weil der Stadt

     
- nachfolgend “Geschäftsführer” genannt -
  - hereinafter referred to as the “Managing Director” -
 
   
Vorbemerkung
  Preliminary Remark
 
   
Herr Dr. Wolfgang Babel wurde mit Beschluss der Gesellschafterversammlung vom
30. August 2007 zum Geschäftsführer der Gesellschaft bestellt.
  Dr Wolfgang Babel has been appointed as managing director of the Company
through resolution of the shareholder meeting dated August 30, 2007.
 
   
Die Gesellschaft ist Teil des Belden-Konzerns, an dessen Spitze die Belden Inc.
mit Sitz in den Vereinigten Staaten steht. Die Gesellschaft ist unter anderem
Muttergesellschaft der Hirschmann Automation and Control GmbH, bei der das
europäische Geschäft der Belden Automation Division des Belden-Konzerns
angesiedelt ist. Das Automation-Geschäft besteht aus dem Geschäftszweig
Hirschmann Automation und dem Geschäftszweig Lumberg Automation; letzterer
stammt aus dem Erwerb der Assets der Lumberg Automation Components GmbH, welche
von
  The Company is part of the Belden Group, which is headed by Belden Inc. with
headquarters in the United States. The Company is inter alia the parent company
of Hirschmann Automation and Control GmbH, where the European business of the
Belden Automation Division of the Belden Group is situated. The Automation
business consists of the Hirschmann Automation business line and the Lumberg
Automation business line; the latter stems from the acquisition of the assets of
Lumberg Automation Components GmbH, which were acquired by Belden Deutschland



--------------------------------------------------------------------------------



 



Seite 2 von 17

     
der Belden Deutschland GmbH erworben wurden.
  GmbH.
 
   
Die Parteien vereinbarenden
nachfolgenden Anstellungsvertrag:
  The Parties hereby agree upon the following
employment contract:
 
   
§ 1
  § 1
Aufgaben und Pflichten
  Tasks and Duties
 
   
1.    Der Geschäftsführer wird mit Wirkung zum 1. Oktober 2007 bei der
Gesellschaft angestellt und zum Geschäftsführer bestellt. Er vertritt die
Gesellschaft nach Maßgabe der Gesetze, der Vorschriften des
Gesellschaftsvertrages der Gesellschaft, der Bestimmungen der Gesellschafter und
der Regelungen dieses Anstellungsvertrages. Er hat den Weisungen der
Gesellschafterversammlung Folge zu leisten. Sitz der Gesellschaft ist
Neckartenzlingen, Deutschland.
 
1.    The Managing Director shall be employed at the Company and appointed as
Managing Director with effect as of October 1, 2007. He shall represent the
Company in accordance with legislation, the provisions of the Company’s Articles
of Association, the directions of the shareholders and the provisions of this
Employment Contract. He shall be obliged to carry out the instructions of the
shareholder meeting. Place of employment shall be Neckartenzlingen, Germany.
 
   
2.    Der Geschäftsführer vertritt die Gesellschaft bei Bestellung mehrerer
Geschäftsführer gemeinsam mit einem weiteren Geschäftsführer oder gemeinsam mit
einem Prokuristen. Ist er alleiniger Geschäftsführer, so vertritt er die
Gesellschaft alleine. Befreiung von den Beschränkungen in § 181 BGB wird ihm
nicht erteilt.
 
2.    The managing director shall represent the Company together with another
managing director or together with a procurist if several managing directors
have been appointed. If he is the only managing director, then he shall
represent the Company on his own. Release from the restrictions contained in §
181 BGB shall not be granted to him.
 
   
3.    Der Geschäftsführer wird nach entsprechender Einarbeitung die Aufgabe des
President of Belden Automation per 01. Januar 2008 übernehmen. Zu seinen
Aufgaben gehören die allgemeine Leitung und das Management des Automation
Geschäfts der Hirschmann-Gruppe und der Lumberg-Gruppe. Er berichtet direkt an
den Chief Executive Officer der Belden Inc. Dem Geschäftsführer kann jederzeit
von der Gesellschaft ein anderer Geschäftsbereich zugeordnet werden.
 
3.    After appropriate familiarisation, the Managing Director shall take on the
role of the President of Belden Automation as of January 1, 2008. His tasks
shall include the general leadership and the management of the Automation
business of the Hirschmann Group and of the Lumberg Group. He shall report
directly to the Chief Executive Officer of Belden Inc. It shall be possible for
the Company to allocate another business area to the Managing Director at any
time.
 
   
4.    Die Gesellschaft kann weitere Geschäftsführer bestellen. Die
Gesellschafter bestimmen von Zeit zu Zeit die
 
4.    The Company shall be entitled to appoint additional managing directors.
The shareholders shall from time to time



--------------------------------------------------------------------------------



 



Seite 3 von 17

     
       Geschäftsverteilung unter den Geschäftsführern.
 
       determine the division of business activities among the managing
directors.
 
   
§ 2
  § 2
Zustimmungsbedürftige Geschäfte
  Transactions Requiring Approval
 
   
Zur Vornahme von Rechtsgeschäften, die über den gewöhnlichen Geschäftsbetrieb
der Gesellschaft hinausgehen, hat der Geschäftsführer vorab die Zustimmung der
Gesellschafter einzuholen. Der Geschäftsführer ist verpflichtet, jederzeit die
Richtlinien, die in dem als Anlage 1 beigefügten ,,Policy Bulletin” der Belden
Inc. dargestellt sind und von der Gesellschaft von Zeit zu Zeit geändert werden
kann, einzuhalten.
  For the effecting of legal transactions which go beyond the usual business
operations of the Company, the Managing Director shall be obliged to obtain the
approval of the shareholders in advance. The Managing Director shall be obliged
to comply at all times with the guidelines which are set out in the Belden Inc.
“Policy Bulletin” attached hereto as Annex 1, which can be amended by the
Company from time to time.
 
   
§ 3
  § 3
Pflichten und Verantwortlichkeit
  Obligations and Responsibilities
 
   
1.    Der Geschäftsführer wird seine volle Arbeitskraft und alle seine
fachlichen Kenntnisse und Erfahrungen ausschließlich der Gesellschaft widmen.
 
1.    The Managing Director shall devote his full working capacity and all his
knowledge and experience exclusively to the Company.
 
   
2.    Die Ausübung einer entgeltlichen oder unentgeltlichen Nebentätigkeit, von
Ehrenämtern sowie von Aufsichtsrats-, Beirats- oder ähnlichen Mandaten bedarf
der vorherigen schriftlichen Zustimmung der Gesellschafter.
 
2.    The undertaking of any paid or unpaid ancillary activity, of honorary
offices as well as of supervisory board, advisory board or similar mandates
shall require the prior written consent of the shareholders.
 
   
       Der Geschäftsführer ist Mitglied im Beirat der Firma Metz (einheimischer
TV-Geräte-Hersteller), 3 Sitzungen pro Jahr mit einer Vergütung von 10.000,00
Euro pro Jahr. Es ist dem Geschäftsführer genehmigt, diese Täugkeit weiterhin
auszuüben.
 
       The Managing Director is a member of the advisory board of the Metz
company (local TV-set producer), 3 meetings per year, remuneration EUR 10,000.00
per year. The Managing Director shall be allowed to continue to perform this
function.
 
   
3.    Der Geschäftsführer hat für sämtliche wirtschaftlichen, finanziellen und
organisatorischen Belange der Gesellschaft zu sorgen. Er übernimmt die Rechte
und Pflichten des Arbeitgebers im Sinne der arbeits- und sozialrechtlichen
Vorschriften.
 
3.    The Managing Director shall be obliged to take care of all the economic,
financial and organisational interests of the Company. He shall take over the
rights and duties of the employer in the sense of the German employment and
social security legal provisions.



--------------------------------------------------------------------------------



 



Seite 4 von 17

     
4.    Der Gesellschaft bleibt es vorbehalten, dem Geschäftsführer eine andere,
seiner Stellung sowie seinen Kenntnissen und Fähigkeiten entsprechende Position,
auch an einem anderen Ort, zu übertragen. Führt die Versetzung zu einer
Verlegung des Dienstortes um mehr als 100 km, so hat der Geschäftsführer seinen
Wohnort an den neuen Dienstort zu verlegen. Die Gesellschaft trägt die hierfür
anfallenden, angemessenen Umzugskosten gegen Nachweis.
 
4.    The Company hereby reserves the right to transfer the Managing Director to
another position which corresponds to his status, knowledge and capacities, also
in another place. Should this transfer lead to a transfer of the place of work
of more than 100 km, the Managing Director shall then be obliged to relocate his
place of residence to the new place of work. The Company shall bear the
reasonable moving costs thereof, upon presentation of receipts, etc.
 
   
§ 4
  § 4
Urlaub
  Holiday Leave
 
   
1.    Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30
Arbeitstagen, wobei als Arbeitstage alle Kalendertage gelten, die nicht
Samstage, Sonntage oder gesetzliche Feiertage sind. Der Jahresurlaub ist unter
Berücksichtigung betrieblicher Belange nach Absprache mit den Gesellschaftern zu
nehmen.
 
1.    The Managing Director shall be entitled to annual holiday leave of 30
working days, in which regard all calendar days which are not Saturdays, Sundays
or statutory public holidays shall count as working days. Holiday leave is to be
taken after consultation with the shareholder and taking into the then current
business requirements into account.
 
   
2.    Ungenutzte Urlaubstage eines jeden Jahres sind nur bis zum 31.03. des
jeweils nachfolgenden Jahres übertragbar. Nicht genommener Urlaub wird nicht
abgefunden.
 
2.    Unused holiday leave from any year shall only be able to be carried over
until 31 March of the subsequent year. Unused holiday leave shall not be
compensated.
 
   
§ 5
  § 5
Arbeitszeit
  Working Hours
 
   
1.    Ohne an eine bestimmte Arbeitszeit gebunden zu sein, hat sich der
Geschäftsführer so oft und so lange, wie es die pflichtgemäße Führung der
Geschäfte verlangt, zur Verfügung der Gesellschaft zu halten und alle dem Wohle
der Gesellschaft dienenden Leistungen zu erbringen.
 
1.    Without being bound to specific working hours, the Managing Director shall
be obliged to render his services as often and for as long as the prudent
management of the business demands, to make himself available to the Company and
to render his services for the good of the Company.
 
   
2.    Mit den Bezügen nach § 7 dieses Vertrages ist die gesamte Tätigkeit des
Geschäftsführers abgegolten, auch wenn die Arbeitszeit aus betrieblichen Gründen
über das übliche Maß hinausgehen sollte.
 
2.    The entire employment of the Managing Director shall be remunerated by the
remuneration pursuant to § 7 of this Contract, even if the working hours go
beyond the usual ones due to business reasons.



--------------------------------------------------------------------------------



 



Seite 5 von 17

     
§ 6
  § 6
Wettbewerbsverbot
  Competition Prohibition
 
   
1.    Während der Dauer dieses Vertrages wird sich der Geschäftsführer an
Unternehmen, die mit der Gesellschaft in Wettbewerb stehen oder mit denen die
Gesellschaft Geschäftsverbindungen unterhält, weder unmittelbar noch mittelbar
beteiligen. Unabhängig von dem in § 3.2 festgelegten Nebentätigkeitsverbot ist
es dem Geschäftsführer außerdem in jedem Fall untersagt, während der Dauer
dieses Vertrages in selbständiger, unselbständiger oder sonstiger Weise
unmittelbar oder mittelbar für ein Unternehmen tätig zu werden, welches mit der
Gesellschaft oder einem mit der Gesellschaft im Sinne von §§ 15 ff. AktG
verbundenen Unternehmen, in direktem oder indirektem Wettbewerb steht.
 
1.    During the term of this Contract, the Managing Director shall neither
directly nor indirectly hold shares in companies which compete with the Company
or with which the Company maintains business connections. Irrespective of the
ancillary work prohibition in § 3.2 hereof, in any event it shall also be
prohibited for the Managing Director to work — whether in an employee capacity,
on a freelance basis or in any other way — during the term of this Contract
directly or indirectly for a company which directly or indirectly competes with
the Company or a company affiliated with the Company in the sense of § 15 ff of
the German Stock Corporation Act (AktG).
 
   
2.    Dem Geschäftsführer ist es ferner untersagt, während der Dauer dieses
Vertrages Arbeitnehmer der Gesellschaft von dieser abzuwerben und/ oder zu
anderen als der Gesellschaft dienlichen Zwecken zu beschäftigen.
 
2.    During the term of this Contract, the Managing Director shall also be
prohibited from poaching Company employees from the Company and/or from
employing Company employees for purposes other than those benefiting the
Company.
 
   
3.    Dieses Wettbewerbsverbot gilt auch während einer Freistellung (siehe § 12
Ziffer 4 dieses Vertrages) unverändert fort.
 
3.    This competition prohibition shall also continue to apply unchanged during
any period of release from the obligation to work for the Company (see § 12.4 of
this Contract).
 
   
§ 7
  § 7
Vergütung
  Remuneration
 
   
1.    Der Geschäftsführer erhält als Vergütung für seine Tätigkeit ein
Jahresbruttogehalt in Höhe von EUR 320.000,00 (in Worten: EUR
dreihundertzwanzigtausend), das in 12 gleichen Raten jeweils am Monatsende
abzüglich Steuern und Sozialversicherungsabgaben gezahlt wird.
 
1.    As remuneration for his work, the Managing Director shall receive an
annual gross salary in the amount of EUR 320,000.00 (in words: three hundred and
twenty thousand Euros), which will be paid in twelve equal monthly instalments
on the last day of each month, after tax and social security insurance
contributions have been deducted.



--------------------------------------------------------------------------------



 



Seite 6 von 17

     
2.    Der Geschäftsführer erhält darüber hinaus eine variable erfolgsabhängige
Vergütung (“Tantieme”). Die Höhe der auszuzahlenden Tantieme hängt von dem Grad
der Erreichung der quantitativen und qualitativen persönlichen Ziele ab, welche
die Gesellschaft jährlich (Ende November/Dezember) für jeweils ein Geschäftsjahr
in einer Tantiemeregelung (auch als ,,Annual Cash Incentive Plan” bezeichnet)
festlegt. Bei voller Zielerreichung beträgt die auszuzahlende Tantieme 70% des
Jahresbruttogehaltes nach vorstehender Ziffer 1. Die Ziele werden jeweils im
Voraus schriftlich für einen befristeten Zeitraum von der Gesellschaft
festgelegt und dem Geschäftsführer mitgeteilt. Die Festlegung der
Tantiemeregelung nimmt die Gesellschaft unter Berücksichtigung der
Geschäftsentwicklung in den vorangegangenen Perioden und der Ziele der
Gesellschaft und der übrigen Unternehmen in der Unternehmensgruppe der
Gesellschaft für die betroffene Periode und unter Berücksichtigung der
berechtigten Interessen des Geschäftsführers nach pflichtgemäßem Ermessen vor.
 
2.    The Managing Director shall also receive a variable, success-dependent
remuneration sum (“Bonus”). The amount of the Bonus to be paid out shall depend
on the degree of the attainment of the quantitative and qualitative personal
targets which the Company shall stipulate annually (end of November/December)
for one business year in a bonus plan (also designated “Annual Cash Incentive
Plan”) in each instance. In the event of full target attainment, the Bonus to be
paid out shall amount to 70% of the annual gross salary pursuant to § 7.1
hereof. The targets shall in each instance be stipulated in advance for a fixed
time period by the Company in writing and communicated to the Managing Director.
The stipulation of the Bonus plan shall be done by the Company in its dutiful
discretion, taking account of the development of the business in the preceding
period and the targets of the Company and the other companies belonging to the
company group of the Company for the pertinent period, and taking account of the
justified interests of the Managing Director.
 
   
3.    Ob und in welcher Höhe die Tantieme ausgezahlt wird, insbesondere bei
Teil- oder Übererreichung der Ziele, entscheidet die Gesellschaft nach der
jeweils festgelegten Tantiemeregelung.
 
3.    The Company shall decide whether and in what amount the Bonus will be paid
out, particularly in the event of partial attainment or over-attainment of the
targets, in accordance with the respectively-stipulated Bonus plan.
 
   
4.    In Geschäftsjahren, in denen der Geschäftsführer nicht durchgehend
beschäftigt ist, erhält er die Tantieme anteilig auf der Grundlage des in der
Tätigkeitsperiode erzielten Erfüllungs-grades. Für das Austrittsjahr regelt §
12.4 die Einzelheiten für den Fall, dass der Geschäftsführer von seiner
Arbeitspflicht freigestellt wird.
 
4.    In business years when the Managing Director is not continuously employed,
he shall receive the Bonus pro rata on the basis of the degree of attainment
achieved in the period of work. For the year of leaving the company, § 12.4
stipulates rules regarding the details in the event that the managing director
is released from his obligation to work.
 
   
5.    Für das Kalenderjahr 2007 erhält der
 
5.    For the 2007 calendar year, the Managing



--------------------------------------------------------------------------------



 



Seite 7 von 17

     
       Geschäftsführer auf der Grundlage von 100% der für dieses Jahr geltenden
Tantiemenregelung eine Zahlung pro rata temporis, und zwar einen Betrag in Höhe
von 70% des Jahresbruttogehaltes nach Ziffer 1., der gezwölftelt und mit dem
Faktor drei multipliziert wird. § 7 Ziffer 3 dieses Vertrages wird hierauf nicht
angewendet.
 
       Director shall receive a pro rata temporis payment on the basis of 100%
of the bonus agreement applicable for this year, i.e., a sum in the amount of
70% of the annual gross salary pursuant to § 7.1 hereof, which is to be divided
by twelve and multiplied by a factor of three. § 7.3 hereof shall not be applied
thereto.
 
   
6.    Die zur Erfüllung der übertragenen Aufgaben notwendige Mehrarbeit sowie
alle Tätigkeiten auch für andere Unternehmen, mit denen die Gesellschaft
verbunden ist, sind mit den Gesamtbezügen abgegolten. Etwaige in der
Gesellschaft bestehende Betriebsvereinbarungen oder betriebliche Regelungen über
zusätzliche Vergütungen, welcher Art auch immer, kommen für den Geschäftsführer
nicht zur Anwendung bzw. sind mit den Gesamtbezügen nach diesem Vertrag
abgegolten.
 
6.    The additional work necessary for fulfilment of the allocated tasks, as
well as all work for other companies with which the Company is affiliated, shall
be remunerated through payment of the total remuneration. Any employer/works
council agreements or company regulations concerning additional remuneration,
regardless of what kind, which may exist at the Company shall not apply to the
Managing Director or shall be settled through payment of the total remuneration
pursuant to this Contract.
 
   
7.    Vergütungen für die Tätigkeit als Mitglied eines Aufsichtsrates, Beirates,
Verwaltungsrates oder eines ähnlichen Gremiums werden auf die Gehaltsansprüche
(Vergütung) angerechnet, wenn es sich um ein mit der Gesellschaft verbundenes
Unternehmen handelt.
 
7.    Remuneration for work as a member of a supervisory board, advisory board,
administrative board or a similar body shall be set off against the salary
claims (remuneration) if this occurs in connection with a company affiliated
with the Company.
 
   
§ 8
  § 8
Spesen und Firmenwagen
  Expenses and Company Car
 
   
1.    Die Gesellschaft erstattet dem Geschäftsführer die anlässlich von
Dienstreisen entstandenen, angemessenen Fahrtkosten, Mehraufwendungen für
Verpflegung, Übernachtungs- und Bewirtungskosten in angemessenem Umfang auf
Vorlage der Belege, soweit die Absetzbarkeit dieser Aufwendungen steuerlich
anerkannt wird. Die Aufwendungen können pauschal abgegolten werden, soweit dies
nach den lohnsteuerrechtlichen Vorschriften zulässig
 
1.    The Company shall reimburse the Managing Director for reasonable travel
costs incurred due to business journeys and trips, additional expenditure for
food, overnight stays and entertainment costs to an appropriate extent upon
production of the relevant receipts therefor, insofar as the deductibility of
these expenses is acknowledged for tax purposes. The expenses can be settled in
a lump sum, insofar as this is permissible pursuant to German income tax
legislation.



--------------------------------------------------------------------------------



 



Seite 8 von 17

     
     ist.
   
 
   
2.    Dem Geschäftsführer wird ein Dienstwagen zur Verfügung gestellt, den der
Geschäftsführer auch privat nutzen kann. Die von der Gesellschaft zu tragende
maximale Netto-Leasingrate beträgt EUR 1.340,00 monatlich.
 
2.    A company car shall be made available to the Managing Director, which the
Managing Director shall also be able to use for private purposes. The maximum
net leasing rate to be borne by the Company shall amount to EUR 1,340.00 per
month.
 
   
3.    Der geldwerte Vorteil aus der PKW-Nutzung ist nach den
Verwaltungsrichtlinien zu bemessen und der Lohnsteuer zu unterwerfen. Die
etwaige Lohnsteuer aus den vorgenannten geldwerten Vorteilen geht zu Lasten des
Geschäftsführers. Die Gesellschaft schließt auf eigene Kosten eine
Vollkaskoversicherung mit einer Selbstbeteiligung in Höhe von nicht mehr als EUR
1.000,00 für das Fahrzeug ab.
 
3.    The benefit in money’s worth from the usage of the company car is to be
calculated in accordance with the administration guidelines and to be subject to
income tax. Any potential income tax arising from the above-mentioned benefits
in money’s worth shall be borne by the Managing Director. The Company shall take
out a full-coverage collision insurance policy for the company car at its own
cost, with an excess in the amount of not more than EUR 1,000.00.
 
   
§ 9
  § 9
Vergütung bei Dienstverhinderung
  Compensation upon Incapacity to Work
 
   
1.    Der Geschäftsführer ist verpflichtet, der Gesellschaft jede
Dienstverhinderung und ihre voraussichtliche Dauer unverzüglich anzuzeigen.
 
1.    The Managing Director shall be obliged to announce every instance of
incapacity to work and its likely duration to the Company.
 
   
2.    Im Falle der Erkrankung oder sonstigen unverschuldeten
Dienstverhinderungen werden dem Geschäftsführer seine vertragsgemäßen Bezüge
gemäß § 7 dieses Vertrages für die Dauer von sechs Monaten fortgezahlt, und zwar
unter Abzug eines Betrages, der dem von der Krankenkasse gezahlten Krankengeld
entspricht. Die Fortzahlung der Bezüge erfolgt jedoch längstens bis zur
Beendigung dieses Vertrages.
 
2.    In the event of illness or other non-culpable inability to work, the
Managing Director shall continue to be paid his contractual remuneration
pursuant to § 7 of this Contract for the duration of six months, and this
payment shall be made subject to deduction of the sickness benefit sum which is
paid by the health insurance company. The continued payment of the remuneration
shall, however, only occur at most until the cessation of this Contract.



--------------------------------------------------------------------------------



 



Seite 9 von 17

     
§ 10
  § 10
Sonstige Leistungen
  Other Remuneration
 
   
Der Geschäftsführer hat im Übrigen Anspruch auf alle Sozialleistungen, welche
die Gesellschaft im Rahmen betrieblicher Übung ihren Geschäftsführern gewährt.
  The Managing Director shall also have a claim for all of the social security
insurance payments which the Company grants its managing directors in the
framework of what is usual practice at the Company.
 
   
§ 11
  § 11
Erfindungen
  Inventions
 
   
1.    Die Parteien sind sich darüber einig, dass das
Arbeitnehmererfindungsgesetz auf Diensterfindungen des Geschäftsführers keine
Anwendung findet. Erfindungen im Sinne der nachfolgenden Bestimmungen sind alle
Erfindungen und technischen Verbesserungsvorschläge des Geschäftsführers im
Sinne der §§ 1-3 des Arbeitnehmererfindungsgesetzes und alle Patente und
Schutzmarken. Diensterfindungen im Sinne dieses Vertrages sind alle während der
Dauer des Anstellungsverhältnisses von dem Geschäftsführer gemachten
Erfindungen, die (i) aus der dem Geschäftsführer im Betrieb obliegenden
Tätigkeit entstanden sind, (ii) maßgeblich auf Erfahrungen oder Arbeiten des
Betriebes beruhen oder (iii) den Geschäftsbereich des Unternehmens betreffen.
Diensterfindungen sind auch alle Erfindungen der vorgenannten Art, die der
Geschäftsführer nach Beendigung des Anstellungsverhältnisses vollendet, wenn die
Vorbereitungen für die Erfindung überwiegend bereits während der Dauer des
Anstellungsverhältnisses getätigt wurden; dies wird vermutet, wenn die Erfindung
innerhalb von drei Monaten nach Beendigung des Anstellungsverhältnisses gemacht
wurde.
 
1.    The parties hereby agree that the German Employee Inventions Act shall not
apply to the Managing Director’s work inventions. Inventions in the sense of the
following provisions shall mean all inventions and technical improvement
proposals by the Managing Director in the sense of § 1 - § 3 of the German
Employee Inventions Act and all patents and trademarks. “Work inventions” in the
sense of this Contract shall mean all inventions made by the Managing Director
during the existence of the employment relationship that (i) result from the
tasks incumbent on the Managing Director in the business, (ii) are significantly
based on the experience or work in the business, or (iii) concern the Company’s
area of business. “Work inventions” shall also include all inventions of the
aforementioned kind which the Managing Director completes after the cessation of
the employment relationship, if the preparatory work for the invention was
predominantly done during the term of the employment relationship; this shall be
presumed to be the case if the invention is made within three months after the
cessation of the employment relationship.
 
   
2.    Der Geschäftsführer überträgt der Gesellschaft unwiderruflich das
ausschließliche, zeitlich, räumlich und inhaltlich unbeschränkte Nutzungs- und
Verwertungsrecht für alle etwaigen
 
2.    The Managing Director hereby irrevocably transfers to the Company the
exclusive usage and utilisation right — unrestricted as to time, space and
content — for any and all copyrightable work results which the



--------------------------------------------------------------------------------



 



Seite 10 von 17

     
        urheberrechtsfähigen Arbeitsergebnisse, die der Geschäftsführer während
der Dauer seines Anstellungsverhältnisses, im Rahmen oder außerhalb seiner
anstellungsvertraglichen Aufgaben sowie während und außerhalb seiner Arbeitszeit
erstellt, soweit diese Arbeitsergebnisse nicht ausnahmsweise zwingend dem Gesetz
über Arbeitnehmererfindungen unterliegen. Die Übertragung und Abtretung des
Nutzungs- und Verwertungsrechts umfasst die Erlaubnis zur Bearbeitung und
Lizenzvergabe an Dritte und ist vollumfänglich mit der Vergütung nach § 7.1
dieser Vereinbarung abgegolten.
 
       Managing Director creates during the term of his employment relationship,
whether in the framework of or outside his employment-contract tasks, and
whether during or outside his working hours, insofar as those work results are
not exceptionally compulsorily subject to the Act governing employee inventions.
The transfer and assignment of the usage and utilisation right encompasses
permission to process and grant licences to third parties and shall be
completely remunerated through payment of the remuneration pursuant to § 7.1 of
this Contract.
 
   
3.    Der Geschäftsführer verzichtet ausdrücklich auf alle sonstigen, ihm etwa
als Urheber/Schöpfer zustehenden Rechte an dem Arbeitsergebnis, insbesondere auf
das Namensrecht und auf Zugänglichmachung des Werkes. Von der vorgenannten
Übertragung ausgeschlossen sind Arbeitsergebnisse, die weder einen direkten noch
einen indirekten Zusammenhang mit dem Unternehmensgegenstand der Gesellschaft
haben.
 
3.    The Managing Director hereby expressly waives all other rights in the work
result to which he is potentially entitled as author/creator, particularly the
right to the use of a name and making the work accessible. Work results which do
not have a direct or an indirect connection with the company object of the
Company shall be excluded from the abovementioned assignment.
 
   
4.    Der Geschäftsführer hat eine angemessene Dokumentation seiner
urheberrechtsfähigen Arbeitsergebnisse sicherzustellen und auf dem Laufenden zu
halten sowie diese der Gesellschaft jederzeit zugängig zu machen und ihm das
Eigentum daran zu übertragen.
 
4.    The Managing Director shall be obliged to ensure appropriate documentation
of his copyrightable work results and to keep that documentation updated, as
well as to make this accessible to the Company at all times and to transfer to
the Company the ownership therein.
 
   
5.    Der Geschäftsführer hat auf Verlangen die Gesellschaft bei der Erlangung
und Durchsetzung von Urheberrechten und anderen gewerblichen Schutzrechten für
seine Arbeitsergebnisse in anderen Ländern zu unterstützen. Der Geschäftsführer
wird zu diesem Zweck alle Anträge, Abtretungserklärungen und sonstigen
rechtsgeschäftlichen Erklärungen ausfüllen und abgeben, sämtliche Dokumente
unterzeichnen und sonstige Rechtshandlungen wahrnehmen, die erforderlich sind
oder von der Gesellschaft
 
5.    The Managing Director shall be obliged at the request of the Company to
support the latter in the acquisition and enforcement of copyright and other
industrial property rights for his work results in other countries. For this
purpose, the Managing Director shall fill out and submit all applications,
assignment declarations and other legal declarations, sign all documents and
perform other legal acts which are necessary or which are desired by the Company
in order to completely transfer all of his rights as author/creator to the



--------------------------------------------------------------------------------



 



Seite 11 von 17

     
      gewünscht werden, um alle seine Rechte als Urheber/Schöpfer vollständig
auf die Gesellschaft zu übertragen und der Gesellschaft, seinen Nachfolgern und
Abtretungsempfängern zu ermöglichen, sich den vollen und ausschließlichen Nutzen
sowie die Vorteile dieser Arbeitsergebnisse zu sichern und zu verwerten.
 
      Company, and to make it possible for the Company, its successors and
assignees to secure and to utilise the full and exclusive use and benefits of
those work results.
 
   
6.    Für die Erfüllung dieser Mitwirkungspflichten erhält der Geschäftsführer
während der Dauer des Anstellungsverhältnisses keine weitere Vergütung, außer
der Erstattung von Kosten, die ihm durch das Verlangen der Gesellschaft
entstanden sind. § 32a UrhG bleibt unberührt. Soweit der Geschäftsführer die
Mitwirkungspflicht nach Beendigung des Arbeitsverhältnisses erfüllt, wird er
hierfür einen angemessenen Tagessatz sowie die Erstattung aller Kosten, die ihm
durch das Verlangen der Gesellschaft entstehen, erhalten.
 
6.    For the fulfilment of these co-operation obligations, the Managing
Director shall not receive any further remuneration during the term of the
employment relationship, apart from the reimbursement of costs which he incurs
as a result of the Company’s request. § 32a of the German Copyright Act (UrhG)
shall remain unaffected hereby. Insofar as the Managing Director fulfils the
co-operation obligation after the cessation of the employment relationship, he
shall receive a reasonable per diem rate therefor as well as the reimbursement
of all costs which he incurs as a result of the Company’s request.
 
   
7.    Im Falle der Beendigung des Arbeitsverhältnisses verbleibt das
Arbeitsergebnis zur weiteren Nutzung in Händen der Gesellschaft. Ein
Zugangsrecht des Urhebers zu dem Arbeitsergebnis wird ausdrücklich
ausgeschlossen.
 
7.    In the event of the cessation of the employment relationship, the work
result shall remain in the hands of the Company for further usage. A right of
access by the creator to the work result is hereby expressly excluded.
 
   
§ 12
  § 12
Beendigung des Vertragsverhältnisses
  Cessation of the Contractual Relationship
 
   
1.    Der Vertrag beginnt an dem in § 1 genannten Datum und ist auf unbestimmte
Zeit abgeschlossen.
 
1.    The Contract shall commence on the date named in § 1 above, and is hereby
entered into for an indefinite period of time.
 
   
2.    Er kann jederzeit mit einer Kündigungsfrist von 12 Monaten zum Monatsende
ordentlich gekündigt werden, erstmals allerdings mit Wirkung zum 30.
September 2009. Das Recht zur außerordentlichen Kündigung wird hierdurch nicht
berührt.
 
2.    An ordinary termination of the Contract can be effected at any time
subject to compliance with a termination notice period of 12 months to month’s
end, however, for the first time with effect as of September 30, 2009. The right
to effect an extraordinary termination shall remain unaffected hereby.



--------------------------------------------------------------------------------



 



Seite 12 von 17

     
3.    Die Kündigung des Vertrages sowie die Abberufung und der Rücktritt des
Geschäftsführers haben schriftlich zu erfolgen.
 
3.    The termination of the Contract as well as the removal and the resignation
of the Managing Director shall require to be in writing.
 
   
4.    Die Gesellschaft ist nach Ausspruch der Kündigung jederzeit berechtigt,
den Geschäftsführer unter Fortzahlung der Grundvergütung gemäß § 7.1 dieses
Vertrages von der Verpflichtung zur Dienstleistung für die Gesellschaft
freizustellen. Die auf den Zeitraum bis zum Beginn der Freistellungsphase
entfallende anteilige Tantieme gemäß § 7.2 dieses Vertrags wird in vollem Umfang
gezahlt. Während der Freistellungsphase zahlt die Gesellschaft dem
Geschäftsführer 75 % der Zieltantieme nach § 7.2 dieses Vertrags. Gegebenenfalls
bestehender Resturlaub ist während der Zeit der Dienstfreistellung zu nehmen und
wird auf die Freistellung angerechnet. Während der Freistellungsphase gilt das
vertragliche Wettbewerbsverbot gemäß § 6 dieses Vertrages unverändert fort.
Anderweitiger Verdienst des Geschäftsführers in der Freistellungsphase wird auf
die Vergütung nach diesem Vertrag angerechnet und reduziert diese.
 
4.    After termination has been declared, the Company shall be entitled at any
time to release the Managing Director from the obligation to render his services
to the Company, subject to continued payment of the basic remuneration pursuant
to § 7.1 hereof. The pro rata Bonus pursuant to § 7.2 hereof which accrues with
regard to the time until the commencement of the release period shall be paid in
full. During the release period, the Company shall pay the Managing Director 75
% of the target Bonus pursuant to § 7.2 hereof. Any potential unused holiday
leave shall be used during, and counted towards, the time of the release from
the obligation to render his services. During the release period, the
contractual competition prohibition pursuant to § 6 of this Contract shall
continue to apply unchanged. Other remuneration received by the Managing
Director during the garden leave period shall be set off against his
remuneration und this Contract and shall reduce that remuneration.
 
   
5.    Die Bestellung des Geschäftsführers kann durch Beschluss der
Gesellschafter jederzeit widerrufen werden. Der Widerruf gilt zugleich als
Kündigung dieses Vertrages durch die Gesellschaft zum nächst möglichen
Zeitpunkt.
 
5.    The appointment of the Managing Director can be revoked at any time
through resolution of the shareholders. The revocation shall at the same time
count as termination of this Contract by the Company as of the next possible
point in time.
 
   
6.    Das Anstellungsverhältnis endet, ohne dass es einer Kündigung bedarf, mit
Ablauf des Monats, in dem der Geschäftsführer die Regelaltersgrenze der
gesetzlichen Rentenversicherung vollendet hat.
 
6.    The employment relationship shall come to an end, without a termination
being required, upon the expiry of the month in which the Employee reaches the
usual age threshold of the statutory pension insurance fund.



--------------------------------------------------------------------------------



 



Seite 13 von 17

     
§ 13
  § 13
Geheimhaltung
  Confidentiality
 
   
1.    Der Geschäftsführer ist verpflichtet, gegenüber Dritten über alle
Angelegenheiten der Gesellschaft strengstes Stillschweigen zu bewahren. Diese
Verpflichtung besteht auch nach seinem Ausscheiden aus den Diensten der
Gesellschaft.
 
1.    In dealings with third parties, the Managing Director shall be obliged to
maintain the strictest silence concerning all Company matters. This
confidentiality obligation shall continue to exist after his departure from the
service of the Company.
 
   
2.    Diese Verpflichtung umfasst insbesondere Einzelheiten des vorliegenden
Vertrages mit Ausnahme seiner Laufzeit und seiner Kündigungsmöglichkeit.
Ebenfalls ausgenommen sind Angaben, die der Geschäftsführer für den Abschluss
einer privaten Versicherung sowie zur Erfüllung öffentlich-rechtlicher
Verpflichtungen benötigt.
 
2.    This obligation shall particularly include details of this Contract, with
the exception of its duration and possibilities of termination. Information
which the Managing Director requires for entry into private insurance policies
as well as for fulfilment of public law obligations shall also be excluded from
this obligation.
§ 14
  § 14
Geschäftsunterlagen
  Business Documents
 
   
1.    Der Geschäftsführer hat alle Aufzeichnungen, Entwürfe, Korrespondenz,
Materialien, Muster, Notizen, Unterlagen und dergleichen sowie davon etwa
gefertigte Abschriften oder Kopien ordnungsgemäß aufzubewahren und dafür Sorge
zu tragen, dass Dritte nicht Einsicht nehmen können.
 
1.    The Managing Director shall be obliged to duly store all records, drafts,
correspondence, materials, templates, notes, documents and similar, as well as
any copies made thereof, and to ensure that third parties cannot access these.
 
   
2.    Jede Anfertigung von Abschriften oder Kopien für andere als dienstliche
Zwecke ist ausgeschlossen.
 
2.    Any copying of such documents for purposes other than business reasons is
hereby excluded.
 
   
3.    Die genannten Gegenstände hat der Geschäftsführer bei seinem Ausscheiden
aus den Diensten der Gesellschaft oder nach seiner Entbindung von der
Verpflichtung zur Dienstleistung unverzüglich, unaufgefordert und vollständig an
die Gesellschaft herauszugeben.
 
3.    The items named must be returned without undue delay, without being
requested to do so, and completely to the Company by the Managing Director upon
his departure from the service of the Company or after his release from the
obligation to render his services to the Company.
 
   
4.    Ein Zurückbehaltungsrecht an diesen Gegenständen ist ausgeschlossen, doch
darf der Geschäftsführer Kopien der Korrespondenz zwischen ihm und der
Gesellschaft anfertigen und behalten.
 
4.    Any right of retention to these items is hereby excluded, but the Managing
Director may make and keep copies of the correspondence between him and the
Company.



--------------------------------------------------------------------------------



 



Seite 14 von 17

     
§ 15
  § 15
Vergünstigungen
  Benefits
 
   
Es ist dem Geschäftsführer untersagt, Geschenke oder Vergünstigungen zu eigenem
oder fremden Vorteil von solchen Personen oder Unternehmen zu fordern, sich
versprechen zu lassen oder anzunehmen, die mit der Gesellschaft oder mit ihr
verbundenen Gesellschaften in Geschäftsverbindung stehen oder aber eine solche
anstreben.
  It shall be prohibited for the Managing Director to request or accept gifts or
benefits for his own benefit or for third-party benefit from such individuals
who or companies which have business dealings with the Company or its affiliates
or are striving for the same, or to allow the same to be promised to him.
 
   
Von diesem Verbot ausgenommen sind gebräuchliche Gelegenheitsgeschenke, sofern
sich diese im Rahmen der jeweils gültigen Bestimmungen der Belden Inc. über die
Annahme von Vergünstigungen Dritter durch Angestellte/Geschäftsführer der
Belden-Gruppe halten.
  Items excluded from this prohibition shall be common occasional gifts, insofar
as these are within the framework of the respectively-applicable provisions of
Belden Inc. concerning the acceptance of third-party favours and perks by
employees/managing directors of the Belden Group.
 
   
§ 16
  § 16
Gerichtsstand
  Legal Venue/Applicable Law
 
   
1.    Als Gerichtsstand für etwaige Streitigkeiten im Zusammenhang mit diesem
Vertrag anlässlich seines Abschlusses, der Durchführung oder Beendigung wird
Neckartenzlingen vereinbart.
 
1.    Neckartenzlingen is hereby agreed to be the legal venue for any legal
disputes arising in connection with this Contract on the occasion of its entry,
performance or cessation.
 
   
2.    Weiterhin vereinbaren die Parteien als zuständiges Gericht die
Zuständigkeit des Landgerichts, Kammer für Handelssachen.
 
2.    In addition, the parties hereby agree that the competent court shall be
the Regional Court, Chamber for Commercial Matters.
 
   
3.    Der vorliegende Vertrag ist in deutscher und englischer Sprache abgefasst.
Die Parteien sind sich darüber einig, dass das Austellungsverhälmis
ausschließlich deutschem Recht unterliegt. Im Falle einer streitigen
Vertragsregelung ist die deutsche Fassung maßgeblich.
 
3.    This Contract is drafted in German and in English. The parties hereby
agree that the employment relationship shall be exclusively governed by German
law. In the event of a contentious contract provision, the German version shall
be authoritative.
 
   
§ 17
  § 17
Verfallfristen
  Preclusive Deadlines
 
   
1.    Alle Ansprüche, die sich aus und im Zusammenhang mit dem
Anstellungsverhältnis und anlässlich seiner
 
1.    All claims which arise out of and in connection with the employment
relationship and on the occasion of its



--------------------------------------------------------------------------------



 



Seite 15 von 17

     
       Beendigung ergeben, verfallen, wenn sie nicht von den
Vertragsschließenden binnen einer Frist von sechs Monaten nach ihrer Fälligkeit
schriftlich geltend werden.
 
       cessation shall cease to be valid if they are not made in writing by the
contract parties within a period of six months after the respective claims
become due.
 
   
2.    Lehnt die Gegenseite den Anspruch schriftlich ab oder erklärt sie sich
nicht innerhalb von einem Monat nach Geltendmachung des Anspruchs, so verfällt
der Anspruch, wenn er nicht innerhalb von drei Monaten nach der Ablehnung oder
dem Fristablauf gerichtlich geltend gemacht wird.
 
2.    If the respective other party rejects the claim in writing or does not
make a declaration within one month after the claim has been made, then the
claim shall cease to be valid if it is not made in writing to a court within
three months after the rejection or after the expiry of the one-month period.
 
   
3.    Vorstehende Fristen gelten nicht für Ansprüche aus der Haftung wegen
Vorsatzes sowie wegen der Verletzung des Lebens, des Körpers oder der
Gesundheit.
 
3.    The above-named periods shall not apply for claims arising out of
liability due to intentional behaviour or due to loss of life, personal injury
or damage to health.
 
   
§ 18
  § 18
Schlussbestimmungen
  Final Provisions
 
   
1.    Sollten einzelne Bestimmungen dieses Vertrages ungültig sein oder werden,
so berührt dies die Wirksamkeit der übrigen Bestimmungen nicht. An die Stelle
unwirksamer Absprachen tritt eine Regelung, die der wirtschaftlichen
Zwecksetzung der Parteien am nächsten kommt und mit den übrigen Bestimmungen
dieses Vertrages vereinbar ist. Entsprechendes gilt, falls der Vertrag
regelungsbedürftige Lücken aufweisen sollte.
 
1.    Should individual provisions of this Contract be or become invalid, the
validity of the remaining provisions shall remain unaffected thereby. The
invalid provision shall be replaced by a valid provision which comes as close as
possible to fulfilling the economic purpose of the parties, and which is
compatible with the remaining provisions of this Contract. The same shall apply
if the Agreement should prove to contain unintended lacunae.
 
   
2.    Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer Wirksamkeit
der Schriftform. Dies gilt auch für die Aufhebung des Schriftformerfordernisses.
 
2.    Any amendments or additions to this Contract shall require to be in
writing to be valid. The same shall also apply for the cancellation of the
written form requirement.

Anlage/Annex: Policy Bulletin

              Venlo, September 5, 2007   Neckartenzlingen, 5. September 2007
 
           
/s/D. Larrie Rose
      /s/Reinhard Sitzmann    
 
           



--------------------------------------------------------------------------------



 



Seite 16 von 17

             
Belden Europe B.V.
      Belden Deutschland GmbH    
Donald Larrie Rose
           
 
            Neckartenzlingen, , 5. September 2007        
 
           
/s/Wolfgang Babel
                         
Dr. Wolfgang Babel
           



--------------------------------------------------------------------------------



 



Seite 17 von 17

     
Beide Vertragspartner bestätigen, ein rechtsverbindlich von beiden Seiten
unterzeichnetes Exemplar dieses Geschäftsführeranstellungsvertrages erhalten zu
haben.
  Both contractual parties hereby confirm having received a legally-binding copy
of this Managing Director Employment Contract signed by both parties.

              Neckartenzlingen, 5. September 2007   Neckartenzlingen, 5.
September 2007
 
           
/s/Reinhard Sitzmann
      /s/Wolfgang Babel    
 
           
Belden Deutschland GmbH
      Dr. Wolfgang Babel    
Reinhard Sitzmann
           